Citation Nr: 0817812	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a cardiovascular disorder.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel












INTRODUCTION

The veteran served on active military duty from September 
1972 to September 1976 and from March 1979 to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for a 
cardiovascular disorder had not been received.  

On several occasions throughout the current appeal, the 
veteran has asserted that his heart problems were caused, at 
least in part, by his medication regime as prescribed by 
various VA physicians.  In May 2005, the RO furnished the 
veteran with a letter discussing the evidence necessary to 
support a claim for disability compensation due to VA 
treatment, based upon the provisions of 38 U.S.C.A. § 1151, 
and invited him to file a claim.  A review of the claims 
folder indicates, however, that the veteran did not file a 
claim for compensation pursuant to 38 U.S.C.A. § 1151, and 
the matter is not currently before the Board.  


FINDINGS OF FACT

1.  In a May 1998 decision, the RO denied service connection 
for a cardiovascular disorder.  After receiving notification 
of that determination, the veteran did not initiate an appeal 
of the denial.   
 
2.  The evidence received since the RO's May 1998 decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a cardiovascular disorder.  




CONCLUSIONS OF LAW

1.  The RO's May 1998 decision that denied service connection 
for a cardiovascular disorder is final.  38 U.S.C.A. § 7105 
(West 1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
2.  The evidence received since the RO's May 1998 
determination is not new and material, and the claim for 
service connection for a cardiovascular disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a May 2005 letter in the present case, the RO provided the 
veteran with the criteria for reopening the claim.  
Specifically, the RO noted that the prior denial of service 
connection for a cardiovascular disorder was based on service 
retirement examination findings of elevated cholesterol, 
triglycerides, and LDL levels but also of normal blood 
pressure reading and chest X-rays.  It was pointed out that 
cardiovascular disease was not exhibited in service or within 
the first post service year.  The RO explained that "new and 
material" evidence was necessary to reopen the issue and 
that the necessary evidence must demonstrate the presence of 
a diagnosed cardiovascular disorder that is either associated 
with service or that was manifested by a compensable degree 
within one year of separation therefrom.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, the correspondence notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  In addition, the letter informed the 
veteran of his opportunity to submit "additional things," 
"any other evidence or information that . . . [he] think[s] 
. . . [would] support . . . [his] claim," and "any evidence 
in . . . [his] possession that pertains to . . . [his] 
claim."  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 
2004).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Further, the statement of the case (SOC) issued in May 2006 
letter informed the veteran of the type of evidence necessary 
to establish the degree of disability (element #4) and an 
effective date (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  Clearly, in the 
present case, only the May 2005 correspondence (and not the 
May 2006 SOC) was issued prior to the initial denial of the 
new and material issue on appeal in August 2005.  In any 
event, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claim on appeal was twice 
readjudicated, and an SOC was issued in May 2006 and a 
supplemental statement of the case (SSOC) was furnished to 
the veteran in June 2006.  Consequently, the Board finds that 
nothing about the evidence or any response to the RO's 
notification suggests that the claim adjudicated in this 
decision must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the new and 
material claim adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to his heart claim.  As the Board 
will discuss in the following decision, however, the 
additional evidence received since the prior final denial of 
service connection for a cardiovascular disorder in May 1998 
simply includes records of recent heart treatment without 
competent evidence of an association between diagnosed 
cardiovascular disorders and the veteran's active military 
duty.  His cardiovascular claim will not, therefore, be 
reopened.  Consequently, the Board concludes that a remand to 
accord the veteran a VA examination pertinent to his 
cardiovascular claim is not necessary.  VA's duty to assist 
is not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002) & McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in response to the June 2006 SSOC, the veteran stated 
that he had no more evidence to submit to VA that would 
substantiate his claim and requested that his case be 
returned to the Board for further appellate consideration as 
soon as possible.  Consequently, the Board will proceed to 
adjudicate the following new and material issue on appeal, 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

According to the service medical records which were available 
at the time of the May 1998 decision, the veteran had 
elevated cholesterol, triglycerides, and LDL levels at his 
January 1995 retirement examination.  A physical examination 
conducted at that time, however, demonstrated a blood 
pressure reading of 102/64 as well as a normal heart 
(including thrust, size, rhythm, and sounds).  Chest X-rays 
were also normal.  Post-service medical reports reflected 
treatment for a myocardial infarction, unstable angina 
pectoris, nonsustained ventricular tachycardia, and severe 
two-vessel coronary artery disease between February and March 
1998 but provided no competent evidence of an association 
between the diagnosed heart disorders and the veteran's 
active military duty.  Without such evidence, the RO denied 
service connection for a cardiovascular disorder.  

Approximately one week later in May 1998, the RO notified the 
veteran of the decision.  Following receipt of such 
notification, the veteran failed to initiate an appeal of the 
denial of his cardiovascular claim.  The RO's May 1998 
decision, therefore, became final.  38 U.S.C.A. § 7105 (West 
1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1997); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for a 
cardiovascular disorder was filed in April 2005.  Therefore, 
the amended version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the May 1998 rating action, there was no 
competent evidence of an association between the 
cardiovascular disease first manifested several years after 
service and the veteran's active military duty (including the 
in-service episode of elevated cholesterol, triglycerides, 
and LDL levels at his January 1995 retirement examination).  
Additional evidence received since that earlier decision 
includes VA and private medical records reflecting continued 
treatment (including various procedures) for atypical chest 
pain, stable angina, mild aortic regurgitation, 
arteriosclerotic heart disease, 3-vessel coronary artery 
disease, hypertension, and acute inferior myocardial 
infarction.  These records do not include a discussion of the 
etiology of the disorders.  Further, citing the January 1995 
service retirement examination finding of an elevated 
cholesterol level in particular, the veteran has continued to 
assert that his currently diagnosed cardiovascular disorders 
originated in service.  

Significantly, the additional evidence received since the 
RO's May 1998 initial denial of service connection for a 
cardiovascular disorder does not include competent evidence 
of an association between the diagnosed heart disabilities 
and the veteran's active service.  Such additional evidence 
is, therefore, not probative and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for such a disorder.  The additional evidence is 
not new and material, as contemplated by the pertinent law 
and regulations, and cannot serve as a basis to reopen the 
veteran's claim for service connection for a cardiovascular 
disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).  


ORDER

New and material evidence not having been received to reopen 
the previously denied claim for service connection for a 
cardiovascular disorder, the appeal is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


